DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims (claims 41-45) in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
4.	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
“means for receiving a location request message that includes a measurement period and a first time point within the measurement period for performing positioning measurements for the UE, wherein the first time point is relative to a common time reference; means for receiving positioning reference signals (PRS) from one or more other entities in the wireless network; means for performing the positioning measurements using the PRS from the one or more other entities at the first time point within the measurement period specified in the location request message for performing the positioning measurements; and means for transmitting to a location server a location report related to the positioning measurements” in claim 41; (2) “means for determining a timing difference between two or more base stations; and Qualcomm Ref. No. 203888 109 means for transmitting the timing difference to the location server for generating or updating a Real Time Difference to be provided by the location server to at least one of the two or more base stations and another UE or a combination thereof” in claim 42; (3) “means for determining a position estimate for the UE based on the positioning measurements” in claim 43; (4) “means for receiving positioning measurements from at least one of the location server” in claim 44; and (5) “means for receiving a request to transmit PRS at the first time point within the measurement period; and means for transmitting PRS to the one or more other entities at the first time point within the measurement period specified in the location request message for transmitting the PRS” in claim 45 in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim 


5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Please note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. 
Applicants are reminded that MPEP 2141.02 states:
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore  & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1-6, 8, 13-17, 19, 21-25, 28, 33-37, 39, 41 and 42-46 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ye et al. (US 20210176738) (hereinafter Ye).

    PNG
    media_image1.png
    764
    564
    media_image1.png
    Greyscale

	Regarding claims 1, 21, 41 and 46: 
As shown in figures 1-8, Ye discloses an entity (20 figure 1) in a wireless network (see figure 1) configured to perform positioning of a user equipment (UE) (10 in figure 1) within the wireless network (see figure 1), comprising: 
an external interface (803 in figure 7 and 903 in figure 8) configured to wirelessly communicate (see wireless communication in figure 1) with one or more network entities (20, 30 and 40 figure 1) in the wireless network (par 0003); 
at least one memory (902 in figure 8); 
at least one processor (901 in figure 8) coupled to the external interface (803 in figure 7 and 903 in figure 8) and the at least one memory (902 in figure 8), wherein the at least one processor (901 in figure 8) is configured to: 
receive, via the external interface (803 in figure 7 and 903 in figure 8), a location request message that includes a measurement period (see S101 in figure 3) (par 0093-0094, 108-109) and a first time point (ti in equation 1, par 0056) within the measurement period for performing positioning measurements for the UE, wherein the first time point (ti in equation 1, par 0056) is relative to a common time reference (Ti in equation 1, par 0056-0057) (see equation 1, par 0055-0056); 
receive, via the external interface (803 in figure 7 and 903 in figure 8), positioning reference signals (PRS) from one or more other entities in the wireless network (20, 30 and 40 figure 1) (see S104-S111 in figure 3, par 0007, 0051-0052, 0067); 
perform the positioning measurements using the PRS from the one or more other entities (20, 30 and 40 figure 1) at the first time point (ti in equation 1, par 0056-0057) (see equation 1, par 0055-0056) within the measurement period specified in see S104-S111 in figure 3, par 0051); and 
transmit, via the external interface, to a location server (104 in figure 2 and also see Evolved serving mobile location center in figure 3) a location report related to the positioning measurements (see S103-S111 in figure 3, par 0068, 0075).

Regarding claims 2 and 22: 
Ye further discloses wherein the location request message further includes a second time point (see t2 in par 0052) within the measurement period for providing the location report (see S103-S111 in figure 3, par 0068, 0075), wherein the location report is transmitted to the location server (104 in figure 2 and also see Evolved serving mobile location center in figure 3) at or before the second time point, wherein the second time point is relative to the common time reference (Ti in equation 1, par 0056-0057) (see equation 1, par 0052-0056).  

Regarding claims 3 and 23: 
Ye further discloses wherein the common time reference is based on transmission timing for a base station (time at which a PRS from the network device interpreted to be transmission timing for a base station) (par 0051).  

Regarding claims 4 and 24: 
Ye further discloses wherein the base station is a serving base station (see the serving base station in figure 3) for the UE (see the terminal in figure 3).  
Regarding claims 5 and 25: 
Ye further discloses wherein the entity (20 in figure 1) in the wireless network (see figure 1) comprises the UE (10 in figure 1) and the PRS are downlink PRS (abstract).  

Regarding claims 8 and 28: 
Ye further discloses wherein the common time reference comprises a timing event in the wireless network (t1, t2 and t3 interpreted to be timing event.  See par 0052-0053).  

Regarding claims 13, 33 and 42: 
Ye further discloses wherein the entity (20 in figure 1) is the UE(10 in figure 1)  and the one or more other entities (20, 30 and 40 in figure 1) comprise one or more base stations (20, 30 and 40 in figure 1), wherein the one or more other entities in the wireless network (see figure 1) are not synchronized in time (par 0061), the method further comprising: determining a timing difference between two or more base stations (par 0053); and transmitting the timing difference to the location server for generating (par 0053-0056) or updating a Real Time Difference to be provided by the location server to at least one of the two or more base stations and another UE or a combination thereof.  



Regarding claims 14, 34 and 43: 
Ye further discloses wherein the entity (20 in figure 1) is the UE (10 in figure 1) and the one or more other entities (20, 30 and 40 in figure 1) comprise one or more base stations (20, 30 and 40 in figure 1), the method further comprising: determining a position estimate for the UE (10 in figure 1) based on the positioning measurements (par 0086); wherein the location report related to the positioning measurements comprises the position estimate for the UE (10 in figure 1) (par 0086).  

Regarding claims 15, 35 and 44: 
Ye further discloses receiving positioning measurements from at least one of the location server (104 in figure 2 and also see Evolved serving mobile location center in figure 3), a serving base station (20 in figure 1.  Also see base station in figure 3), the one or more other entities (20, 30 and 40 in figure 1), or a combination thereof, and wherein determining the position estimate for the UE is further based on the positioning measurements received from the at least one of the location server (par 0086), the serving base station (20 in figure 1.  Also see base station in figure 3) (par 0086), the one or more other entities, or the combination thereof.  

Regarding claims 16 and 36: 
Ye further discloses wherein the location report related to the positioning measurements comprises the positioning measurements (see S103-S111 in figure 3, par 0068, 0075).  

Regarding claims 17, 37 and 45: 
Ye further discloses receiving a request to transmit PRS at the first time point (see t1 in par 0052) within the measurement period; and transmitting PRS to the one or more other entities (20, 30 and 40 in figure 1) at the first time point (see t1 in par 0052) within the measurement period specified in the location request message for transmitting the PRS (par 0052-0053).  

Regarding claims 19 and 39: 
Ye further discloses wherein the location request message is for periodic positioning of the UE (par 0142).  


Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


10.	Claims 6, 9, 20, 26, 29 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Ye in view of Edge et al. (US 20170332192) (hereinafter Edge).

Regarding claims 6 and 26: 
Ye further discloses wherein the entity in the wireless network is a base station (see base station 20 in figure 1).  
Ye discloses all of the subject matter as described above except for specifically teaching the PRS are uplink PRS.
However, Edge in the same field of endeavor teaches the PRS are uplink PRS (par 0039, 0061).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the processing system as taught by Edge to modify the processing system of Ye in order to support downlink positioning, uplink positioning, sidelink positioning and/or location using sensors (par 0061) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 

Regarding claims 9 and 29:
Ye discloses all of the subject matter as described above except for specifically teaching wherein the timing event in the wireless network comprises a layer 1 event or a layer 2 event.
(par 0033, 0035).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the processing system as taught by Edge to modify the processing system of Ye in order to improve location support for communication system, such as 5G (par 0069) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 

Regarding claims 20 and 40:
Ye discloses all of the subject matter as described above except for specifically teaching wherein the UE is a sensor in a motion control system.
However, Edge in the same field of endeavor teaches wherein the UE is a sensor in a motion control system (par 0038).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the motion sensor as taught by Edge to modify the system of Ye in order to measure changes in motion of a UE (e.g. a change of speed and/or direction) (par 0038) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 


11.	Claims 7, 10-12, 18, 27, 30-32 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Ye in view of Jain et al. (US 20180070209) (hereinafter Jain).
Regarding claims 7 and 27: 
Ye discloses all of the subject matter as described above except for specifically teaching wherein the location request message further includes a window around the first time point within the measurement period for performing the positioning measurements for the UE, wherein the positioning measurements using the PRS from the one or more other entities are performed within the window around the first time point.
However, Jain in the same field of endeavor teaches wherein the location request message further includes a window (303 – 305 in figure 3) around the first time point (ti_0 in figure 3) within the measurement period for performing the positioning measurements for the UE, wherein the positioning measurements using the PRS from the one or more other entities are performed within the window (303 – 305 in figure 3) around the first time point (par 0058-0066).  

    PNG
    media_image2.png
    522
    490
    media_image2.png
    Greyscale

 to modify the system and method of Ye in order to determine a plurality of sets of first time of arrival (TOA) measurements of cellular signals (par 0006) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 

Regarding claims 10 and 30: 
Ye discloses all of the subject matter as described above except for specifically teaching wherein the timing event in the wireless network comprises one of a start or an end of a downlink PRS window, a semi-periodic Channel State Information Reference Signal (CSI-RS), a sounding reference signal (SRS) triggering Downlink Control Information (DCI) or Medium Access Control (MAC) Control Element (MAC-CE), or a Synchronization Signal Block (SSB).
However, Jain in the same field of endeavor teaches wherein the timing event in the wireless network comprises one of a start or an end of a downlink PRS window (see 305 in figure 3), a semi-periodic Channel State Information Reference Signal (CSI-RS), a sounding reference signal (SRS) triggering Downlink Control Information (DCI) or Medium Access Control (MAC) Control Element (MAC-CE), or a Synchronization Signal Block (SSB).  

    PNG
    media_image2.png
    522
    490
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use measurement session as taught by Jain to modify the system and method of Ye in order to determine a plurality of sets of first time of arrival (TOA) measurements of cellular signals (par 0006) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 

Regarding claims 11 and 31: 
Ye further discloses wherein the entity (20 figure 1) and the one or more other entities (20, 30 and 40 figure 1) in the wireless network (see figure 1).  
Ye discloses all of the subject matter as described above except for specifically teaching are synchronized to a common time.
 in the same field of endeavor teaches are synchronized to a common time (figure 3, par 0059).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use measurement session as taught by Jain to modify the system and method of Ye in order to determine a plurality of sets of first time of arrival (TOA) measurements of cellular signals (par 0006) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 

Regarding claims 12 and 32: 
Ye further discloses wherein the common time includes the common time reference (par 0052).  

Regarding claims 18 and 38: 
Ye discloses all of the subject matter as described above except for specifically teaching wherein the location report related to the positioning measurements comprises a time stamp for the positioning measurements or an indication of a known time interval between performing the positioning measurements and the first time point within the measurement period.
However, Jain in the same field of endeavor teaches wherein the location report related to the positioning measurements comprises a time stamp for the positioning measurements or an indication of a known time interval between performing the (figure 3, par 0056).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use measurement session as taught by Jain to modify the system and method of Ye in order to determine a plurality of sets of first time of arrival (TOA) measurements of cellular signals (par 0006) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 


Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674. The examiner can normally be reached Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/KABIR A TIMORY/Primary Examiner, Art Unit 2631